Guerry, J.
1. A contract whereby tbe plaintiff agreed to deliver to tlie defendant 100,000 cans at a stipulated price per thousand, which, under the terms of the contract, were “to be delivered as needed,” necessarily contemplated that the cans would be needed in the business of the defendant; and the time as to when they would be needed being left indefinite by the terms of the contract, it will be construed a!s having meant within a reasonable time. See Code, § 20-1101; Seabrook Coal Co. v. Moore, 25 Ga. App. 613 (2) (103 S. E. 839); Cobb Lumber Co. v. Sunny South Grain Co., 36 Ga. App. 140 (135 S. E. 759); Wilcox v. Turner, 51 Ga. App. 523 (181 S. E. 95).
2. Where it is shown that the contract was made on February 18, 1932, and that during the next ensuing six months the defendant ordered out 80,861 catas, but that during the next three and a half years the defendant did not order out any of the remaining cans, and refused to take any, the jury were amply authorized to find that a reasonable time had lapsed, and that the failure of the defendant to taire the remaining cans during such time constituted a breach of the contract.
3. The evidence supported the verdict, and the judge did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.

Wengrow & Shelf er, for plaintiff in error.
Clarence II. Calhoun, J. Herbert Johnson, contra.